—In an action to foreclose a mortgage, the defendants Leonard Horwitz and Marjorie Horwitz appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), dated May 16, 2000, which granted the plaintiff’s motion for a deficiency judgment.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff was entitled to a deficiency judgment (see, RPAPL 1371). The equitable considerations raised by the appellants do not warrant a modification of the deficiency judgment (see, Trustco Bank, Natl. Assn. v Sack, 270 AD2d 252; cf., Aetna Life Ins. Co. v Avalon Orchards, 118 AD2d 297). O’Brien, J. P., Friedmann, Smith and Cozier, JJ., concur.